



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172,
    172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or
    347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. J.W., 2013
    ONCA 89

DATE: 20130214

DOCKET: C54469

Weiler, Blair and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

J.W.

Respondent

Jamie C. Klukach and Avene Derwa, for the appellant

Alan B. Richter, for the respondent

Heard: January 10, 2013

On appeal from the acquittals entered on September 20,
    2011 by Justice David Salmers of the Superior Court of Justice, sitting without
    a jury.

Weiler J.A.:

A.

overview

[1]

The Crown appeals the respondents acquittal on one count of sexual
    assault and one count of indecent assault on a question of law alone. The
    question of law is whether the trial judge erred in excluding the similar fact evidence
    tendered by the Crown.  The admissibility of evidence is a pure question of
    law:
R. v. Fanjoy,
[1985] 2 S.C.R. 233, at p. 238.   For the reasons
    that follow, I would hold that, on this record, the trial judge did err in
    excluding the similar fact evidence, and I would order a new trial.

B.

facts

(1)

The allegations of
    the complainant

[2]

In 2011, the respondent was charged with assault, indecent assault, and
    sexual assault.  The alleged offences occurred between 1982 and 1987.  The
    victim, J.C., was between seven and thirteen years old.  The respondent was
    J.C.s mothers boyfriend and, eventually, her husband.  He shared a home with
    J.C. for five or six years, until the relationship ended.

[3]

During this period, J.C. alleges that the respondent physically and
    sexually abused him hundreds of times.  He says the respondent was a stocky,
    intimidating man who would become suddenly violent and aggressive, especially
    when he drank alcohol.  J.C. also describes the respondent as a cruel
    disciplinarian.  When the respondent was upset with J.C. or when the respondent
    did not get his way, he would slap J.C. on the head, choke him, or hit him with
    a belt.  He would also force J.C. to sit up with his back completely straight
    on the edge of the bed, for hours on end.

[4]

The alleged abuse was also sexual in nature.  It began with what J.C.
    referred to as penis inspections.  The respondent would ask J.C. to show him
    J.C.s penis.  The respondent would often touch J.C.s penis on these
    occasions. The respondent told J.C. that he would be able to tell from looking
    at and touching his penis whether J.C. was sexually active.  These
    inspections took place on a regular basis.

[5]

The alleged abuse quickly escalated in nature.  The respondent would
    tell J.C. to go into his room alone and look at pornographic magazines.  Then
    the respondent would ask for feedback.  He asked J.C. to describe how looking
    at the magazines made him feel.  He would also play J.C. pornographic films. 
    Again, he would ask how the pornography made J.C. feel, whether the images
    aroused him, and what J.C. was thinking about as he watched.

[6]

Eventually, the respondent allegedly started coming into J.C.s bedroom
    at night.  Sometimes he would give J.C. pornographic magazines.  He would tell
    J.C. to concentrate on the women in the magazines, and then the respondent
    would touch J.C.s penis and perform oral sex on him.  During these encounters,
    the respondent wore nothing but a short, black, silk robe.  While performing
    oral sex on J.C., the respondent would masturbate.  J.C. testified that this
    occurred [h]undreds of times.

[7]

The respondent also asked J.C. to touch him.  On one occasion, the
    respondent asked J.C. to come into the respondents bedroom.  The respondent
    lay naked on the bed.  He asked J.C. to put Vaseline on the respondents penis
    and to masturbate him.  J.C. tried to comply but felt ill.  On another
    occasion, the respondent tried to induce J.C. to perform anal sex on him.  He
    referred to it as a special privilege.  Again, J.C. tried to comply but could
    not.

[8]

When J.C. was unable or unwilling to perform these acts, he says he
    would receive a beating.  J.C. says he was physically assaulted a hundred
    times as a result of resisting sexual activity with the respondent.

[9]

J.C. testified that the abuse was generally precipitated by the
    respondents use of drugs  hash, marijuana, and occasionally cocaine.  The
    assaults usually occurred in J.C.s bedroom, but occasionally they occurred on
    the living room couch or in the respondents bedroom.  J.C. testified that,
    when the abuse was occurring, his mother was watching T.V., asleep, or not at
    home.

[10]

J.C.
    says the respondent ensured that J.C. would not disclose the abuse by
    threatening his mother and his grandmother with physical harm.  He also told
    J.C. that he had secretly videotaped their activities, and that he would show
    the videos to J.C.s friends.

[11]

The
    last act of alleged sexual abuse occurred when J.C. was a young teenager.  At
    that point, J.C. had serious behavioural problems and had moved to a residential
    treatment centre for troubled youth.  The respondent and J.C.s mother attended
    the centre for a family meeting.  The respondent followed J.C. into the
    bathroom.  While J.C. was urinating, the respondent asked how everything
    wasgoing down there, referring to J.C.s genitals.  J.C. testified that he
    stood his ground and told the respondent he would not do this stuff
    anymore.

[12]

The
    relationship between the respondent and J.C.s mother ended shortly after J.C.
    moved away.

(2)

The similar fact
    evidence

[13]

In
    1992, the respondent was charged with and convicted of another sexual assault
    against a child.  The victim was C.K., the child of another woman the
    respondent lived with shortly after his relationship with J.C.s mother ended. 
    The respondent assumed a parental role towards C.K. and her two sisters during
    this time.  C.K. was approximately six years old when the offences occurred,
    and approximately eight years old when she testified against the respondent at
    trial.

[14]

During
    the respondents trial for his alleged abuse of J.C., the Crown applied to have
    C.K.s testimony about her own experience admitted as similar fact evidence. 
    C.K., who is now 27 years old, testified at the
voir dire
.

[15]

The
    respondents abuse of C.K. began when he came into her bedroom to tuck her in
    at night.  He would wear a short, loosely tied black robe and would usually be
    naked underneath.  His genitals would be exposed.  When he said good night, he
    would present his penis to C.K. by standing directly in front of her face. 
    He would coax C.K. to touch his penis.  C.K. testified that this was an
    ongoing occurrence throughout the time the respondent lived in her house.

[16]

The
    respondent also touched C.K.  He brought baby oil into her room at night,
    applied it to his fingers, and touched her vagina.  She described this as a
    common occurrence.

[17]

C.K.
    remembered one occasion when they were playing hide and seek in a dark room,
    and the respondent guided her hand to his penis.  On other occasions, he would
    call her into his bedroom and ask her to masturbate him.  The respondent would
    often ejaculate.  Once, the respondent asked C.K. to lick his penis like a
    lollipop.  She said she didnt want to, but did kiss it briefly.

[18]

The
    respondent also exposed C.K. to pornographic magazines and videos.  C.K.
    remembered that conversations occurred while the respondent showed her the
    magazines, but she could not remember what was said.  On several occasions, the
    respondent put a pornographic video on and told C.K. to turn her back to the
    T.V.  She said the idea was that he didnt want to catch me watching it and he
    would leave the room and wait until he could catch me turning around.

[19]

C.K.
    said she resisted the abuse at times and the respondent would become
    frustrated.  However, she did not report him becoming violent or aggressive
    with her on those occasions.  She also did not recall being threatened about
    disclosing the abuse, though she knew she would get in big trouble if she told
    anyone about their little secret.  C.K. did not recall being aware of the respondent
    using drugs or alcohol.

(3)

The evidence of
    collusion

[20]

J.C.
    first disclosed his allegations against the defendant in or around 1993, to a
    probation officer who was preparing a pre-sentence report on J.C. for charges against
    him on an unrelated matter.  He testified that he did not go into detail with
    the officer; he simply referred to anger he had at the respondent for abuse
    that happened during his childhood.  According to J.C., the probation officer disclosed
    to him at that time that the respondent had been convicted of sexual offences
    involving one or more young girls.

[21]

Around
    the same time, both J.C.s uncle and his mother learned of the charges
    involving C.K.  There is evidence that J.C.s uncle heard about the allegations
    from a number of people, including a family friend who was close to C.K.s
    mother.  J.C.s mother testified that she heard about the allegations from her
    brother, from rumours going around the neighbourhood, and from another family
    friend whose husband was a witness in the respondents trial on the charges.  J.C.s
    mother testified that she had discussed the respondents conviction with J.C.,
    and that she had told J.C. the respondent was in prison for hurting young girls.

[22]

There
    is no evidence that J.C.s uncle or mother knew anything more about the
    allegations than that the respondent had gone to prison for molesting the
    daughter or daughters of his girlfriend.

[23]

J.C.
    testified that he did not know anyone by the name of C.K.  He said he had never
    met or spoke to anyone who lived with the respondent after the respondent and
    his mother broke up.  There is no evidence of contact between J.C. and C.K., or
    J.C. and C.K.s mother.  J.C. testified that he was told by his probation
    officer, his mother, and his uncle that the respondent was in prison for
    sexually assaulting young girls, but that he did not know the details.  All he knew
    was that the respondent had interfered with or inappropriately touched the
    girls, that there was penetration involved, and that the respondent had
    really done damage to the girls, in that the abuse had really affected their
    lives.

C.

The trial judges decision

(1)

The trial judges
    ruling on the similar fact evidence

[24]

The
    trial judge dismissed the Crowns similar fact evidence application and
    excluded C.K.s testimony from the trial proper.

[25]

He
    first considered the defences allegations of tainting or collusion.  The defence
    argued that J.C.s testimony was influenced by information he received from
    third parties about C.K.s abuse.   The trial judge accepted that there was an
    air of reality to the defences allegations, and that the Crown was therefore
    obliged to establish, on a balance of probabilities, that no collusion had
    occurred.  However, he went on to hold that the evidence before him
    demonstrated nothing more than an opportunity for collusion, and not collusion
    itself.  The potential tainting did not, therefore, preclude the admissibility
    of the evidence.

[26]

The
    trial judge then considered the balance of the Crowns application to admit
    C.K.s testimonial evidence against the respondent.  He observed that C.K.s
    evidence was similar fact evidence, and that similar fact evidence is
    presumptively inadmissible.  The onus was thus on the Crown to demonstrate on a
    balance of probabilities that the probative value of the evidence outweighed
    its potentially prejudicial effect.

[27]

The
    trial judge accepted that the proposed similar fact evidence was relevant to
    two important issues in the case: whether the
actus reus
of the
    offence occurred, and J.C.s credibility.  The trial judge then went on to
    assess the degree to which the similar fact evidence was probative of these two
    issues.

[28]

Enhancing
    the probative value of the evidence was the fact that the alleged acts began
    within two to three years of each other, and that both J.C. and C.K. were
    allegedly abused multiple times.  Diminishing the probative value of the
    evidence was the fact that there were no allegations against the respondent by
    other children besides C.K. and J.C.

[29]

The
    trial judge pointed out two additional factors that lessened the probative
    value of C.K.s testimony, both of which are important for the purposes of this
    appeal.  First, he found that the dissimilarities between the two sets of
    alleged acts were greater than the similarities between them.  His analysis on
    this point is set out here:

There are several similarities between the [J.C.] allegations and
    the [C.K.] assaults.  However, there are also many dissimilarities.  During
    argument yesterday, both Crown and defence counsel very ably set out the
    similarities and dissimilarities.  I do not feel that it is necessary to again
    refer to each and every similarity and dissimilarity.  However, in conducting
    the analysis for this application, I have carefully considered the similarities
    and dissimilarities in every way, including but not restricted to their
    respective numbers and the importance of each similarity and dissimilarity to
    the issues for which admission was proposed by the Crown.  Having done so, I am
    satisfied and find that there are at least as many dissimilarities as there are
    similarities.

Further, I find that collectively, the dissimilarities
    differentiate the [C.K.] assaults from the [J.C.] allegations more than the
    similarities unify the [C.K.] assaults and the [J.C.] allegations. 
    Accordingly, I am satisfied that the examination of the circumstances of the
    [C.K.] assaults and the [J.C.] allegations, including the similarities and
    dissimilarities, lessens the probative value of the proposed similar fact
    evidence.

[30]

Second,
    the trial judge raised the possibility of collusion as another factor that
    diminished the probative value of C.K.s evidence.  Again, the relevant parts
    of his analysis are set out here:

In this case, I have not found on a balance of probabilities
    that there was collusion or tainting of [J.C.s] testimony.  However, I have
    found that the [C.K.]/[J.C.] convictions created opportunities for and the
    possibility of tainting of [J.C.s] evidence by his discussions with other
    people or discussions heard by [J.C.].
These
    opportunities or possibilities of tainting reduce the strength of the proposed
    similar fact evidence for the purposes for which the Crown seeks to adduce the
    similar fact evidence.




I find that the proposed similar fact evidence has some
    probative value for the purpose of proving that [the respondent] assaulted
    [J.C.] as [J.C.] testified.  However,
that probative value
    is lessened by the possibility of tainting
and by the many
    dissimilarities between the [C.K.] assaults and the [J.C.] allegations.

The proposed similar fact evidence also has some probative
    value for the purpose of supporting [J.C.s] credibility.  Howeversimilar fact
    evidence should be used to support the credibility of a witness where there is
    an improbability of coincidence given the respective features of the respective
    allegations.  Considering
the possibility of tainting
and the many dissimilarities between the [C.K.] assaults and the [J.C.]
    allegations, I cannot say that coincidence is improbable.  Accordingly,
    probative value for the purpose of supporting [J.C.s] credibility is
    significantly lessened. [Internal citation omitted.]

[31]

The
    trial judge then considered the potentially prejudicial effect of admitting the
    evidence against the respondent.  He acknowledged that the risk of both moral
    and reasoning prejudice was lessened by the fact that the case had proceeded as
    a judge alone trial; however, he went on to observe that in a judge alone
    trial, the bigger concern is reasoning prejudice.

[32]

The
    trial judge then held that the elapsed time of nearly twenty years between the
    two trials prevented the respondent from making full answer and defence.  He
    felt the respondent would be unable to fully attack the probative value of the
    similar fact evidence, because of C.K.s diminished memory of the events and
    the exacerbating fact that C.K. was only six years old at the time of the
    assaults.  As a result, the trial judge held that, as a trier of fact, he would
    experience significant reasoning prejudice if the evidence was admitted.

[33]

In
    the light of the diminished probative value of C.K.s testimony and the
    heightened possibility of reasoning prejudice, the trial judge dismissed the
    application.  C.K.s testimony was therefore not before the court in the trial
    proper.

(2)

The result at trial

[34]

The
    trial judge convicted the respondent on the simple assault charge.  He was
    satisfied that the incident in question, witnessed by J.C.s mother, had indeed
    occurred as J.C. described.

[35]

However,
    the trial judge acquitted the respondent on the sexual assault and indecent
    assault charges.  He was particularly concerned with the credibility and
    reliability of J.C.s testimony  the only evidence before the court that the
    respondent committed the sexual offences.  There were inconsistencies between
    J.C.s testimony and the testimony of his mother, whom the trial judge found to
    be a very credible and matter-of-fact witness.  He held that some of these
    inconsistencies were directly relevant to whether the respondent had the
    opportunity to commit the alleged offences.  In the result, the trial judge was
    left with a reasonable doubt as to the respondents guilt of the sexual and
    indecent assaults.

D.

the trial judges errors in his admissibility analysis

(1)

The trial judges error in holding that the collusion allegation had an
    air of reality

[36]

The
    test for admissibility of similar fact evidence where collusion is alleged is
    set out in
R. v. Handy
, 2002 SCC 56,

[2002] 2 S.C.R. 908,

at paras. 111-112. The trial judge is required to determine whether there
    is an air of reality, or evidential foundation, to the allegation of
    collusion.
[1]

If the trial judge determines the allegation of collusion has an air of
    reality, the burden shifts to the Crown to satisfy the trial judge, on a balance
    of probabilities, that the evidence of similar facts is not tainted with
    collusion:
R. v. Handy
, at para. 112.  If the Crown discharges this burden,
    the evidence is admitted.  It is then up to the trier of fact to determine the
    ultimate worth of the similar fact evidence.

[37]

Mere
    opportunity for contact is insufficient to give rise to an air of reality to
    the allegation of collusion: David M. Paciocco and Lee Stuesser,
The Law of
    Evidence
, 6th ed. (Toronto: Irwin Law, 2011), at p. 63.  As Binnie J.
    wrote, at para. 111 of
R. v. Handy
, [t]he issue is concoction or collaboration,
    not contact.  Here, the evidence of collusion, discussed above, amounted to no
    more than an opportunity for indirect contact.  In addition, there appears to
    have been no evidence of a motive to collude, as there was in
R. v. Handy
.

[38]


The
    trial judge therefore erred when he held that the allegation of collusion had
    an air of reality.  The burden of demonstrating that the similar fact evidence
    was not, in fact, tainted should never have been placed on the Crown.  Further,
    the trial judges error was not harmless.  It gave rise to further errors in
    his legal reasoning on the admissibility of the similar fact evidence,
    discussed below.

(2)

The trial judges errors in legal reasoning respecting the admissibility
    of the similar fact evidence

[39]

The
    respondent submits that the trial judge correctly applied the law respecting
    similar fact evidence, and that he was entitled to make the findings he did. 
    The respondent argues that the trial judges determination is owed deference on
    appeal.

[40]

I
    agree that, absent an error in principle, a trial judges determination that
    similar fact evidence ought not to be admitted because its probative value outweighs
    its prejudicial effect is entitled to substantial deference:
R. v. Handy,
at
    para. 153;
R. v. Shearing,
2002 SCC 58, [2002] 3 S.C.R. 33
,
at
    para. 73;
R. v. Martin,
2010 ONCA 527
,
at para. 6.  However,
    for the reasons given below, the trial judge erred in principle  both in his
    assessment of the probative value of the evidence and in his assessment of its
    prejudicial effect.  As a result of these errors in principle, his decision to
    exclude the proposed similar fact evidence is not entitled to deference.

(a)

Flaws in the trial judges treatment of the probative value of the similar
    fact evidence

[41]

To
    be admissible, similar fact evidence must be probative of a live issue in the
    trial.  Similar fact evidence will generally be probative where a trier of fact
    is able to legitimately infer, on the basis of the respondents past sexual
    misconduct in closely comparable circumstances, that coincidence is objectively
    improbable.  Thus, in this case, the trial judge correctly found that C.K.s
    testimony at the
voir dire
was relevant to two live issues in this
    trial: whether J.C.s account of the abuse was credible, and whether the
actus
    reus
of the offences charged had, in fact, occurred.

[42]

Further,
    once a trial judge determines that similar fact evidence is affected by no more
    than a mere possibility or opportunity for collusion  as the trial judge did
    in this case  it becomes a matter of weight for the trier of fact:
R. v.
    Handy
, at para. 111. The appellant contends that the trial judge engaged
    in a weighing exercise that was misplaced at the admissibility stage by
    considering the potential for tainting or collusion in his probative value
    analysis.

[43]

I
    must point out that, in exercising a gatekeeper function, there are times where
    the trial judge is entitled to take into account the credibility of the
    evidence. Where the question of admissibility and probative value are totally
    bound up with one another, the evidence may be too prejudicial to be admitted
    unless it is reasonably capable of belief:
R. v.

Handy,
at
    para. 134.  Furthermore, in a judge alone trial where the trial judge, as the
    trier of fact, must make the ultimate determination as to the weight to be
    given to the evidence that may have been influenced by the sharing of information,
    weighing the evidence at the admissibility stage may occasion no substantial
    wrong or miscarriage of justice in the end result.  This is not one of those
    cases.

[44]

I
    take the Crowns submission to be more broadly that the trial judge erred in
    his analytical approach to determining the admissibility of the evidence and
    overall failed to adopt a contextual approach.  I agree.  There was no air of
    reality to the allegation of collusion, so no weighing of the possibility of
    collusion at the admissibility stage should have occurred. In addition, for the
    reasons set out below, the trial judge further erred in his analytical approach
    to both the probative value of the evidence and its prejudicial effect.

[45]

First,
    the trial judge failed to appreciate that there was no evidence that J.C. knew any
    of the details of the sexual assaults on C.K., so his credibility with respect
    to the manner in which the assaults occurred could not have been affected. Insofar
    as C.K.s evidence was concerned, there was no possibility her evidence at the
    respondents earlier trial was given in collusion with J.C.  Nor was there any
    suggestion that the evidence C.K. gave in the
voir dire
on the similar
    fact evidence in the instant case was tainted.

[46]

With
    respect to J.C.s evidence, it is important to note that the potential sources
    of tainting  J.C.s mother, uncle, and probation officer  knew only that the
    respondent had been convicted of a sexual offence involving the daughter or, as
    they mistakenly believed, two daughters of the respondents then girlfriend.  There
    was no evidence that J.C. or any of the witnesses knew any of the details of
    that abuse.

[47]

J.C.
    acknowledged that knowing the respondent had victimized others gave him a bit
    of confidence and encouragement to disclose his own abuse.  However, the real
    issue in the similar fact evidence application was how the alleged sexual
    assaults occurred.  There is no evidence that J.C.s account of how the sexual
    assaults occurred could possibly have been tainted.  Therefore, the trial
    judges erroneous conclusion that J.C.s evidence of the details of the abuse was
    possibly tainted by his knowledge that the respondent had abused other young
    girls led him to significantly  and, in my opinion, improperly  discredit its
    probative value.

[48]

Second,
    the trial judge took into account an irrelevant consideration in lessening the
    probative value of the similar fact evidence.  He observed that, apart from the
    testimony of C.K., there was no evidence of the respondent abusing or
    assaulting any other children.  He held that this factor lessened the probative
    value of the similar fact evidence.

[49]

The
    admissibility of similar fact evidence is not a numbers exercise. The question was
    whether the respondents conduct with C.K. was indicative of a situation
    specific pattern of behaviour, making it more likely that he had engaged in the
    same conduct with J.C.  In the context of this case, the fact that the Crown
    did not present more witnesses was irrelevant.

[50]

Third,
    the trial judge ignored a relevant consideration in assessing the probative
    value of the evidence.  In some cases, as in
R. v. Handy
, the evidence
    of similar acts is denied.  That was not the case here.  Although the
    respondent contested the admissibility of the similar fact evidence, he did not
    deny that he had committed the acts with C.K. for which he was convicted.  The
    trial judge failed to consider that this fact enhanced the probative value of
    the evidence.

[51]

Finally,
    the trial judge appears to have engaged in a mathematical calculation of the
    similarities and dissimilarities of the evidence, without regard to their
    qualitative force.  In so doing, the trial judge ignored the caution of Binnie
    J. in
R. v.

Shearing,
at para. 60
:

The judges task is not to add up similarities and
    dissimilarities and then, like an accountant, derive a net balance.  At
    microscopic levels of detail, dissimilarities can always be exaggerated and
    multiplied.

[52]

In
    my view, the trial judge took the very type of formulaic approach Binnie J. was
    warning against.  Recall that in considering the similarities and
    dissimilarities of the evidence, the trial judge made the following
    observation:

[T]here are at least as many dissimilarities as there are
    similarities.  Further, I find that collectively, the dissimilarities
    differentiate the [C.K.] assaults from the [J.C.] allegations more than the
    similarities unify the [C.K.] assaults and the [J.C.] allegations.

On the basis of this calculation, the trial judge held
    that the probative value of the proposed similar fact evidence was diminished.

[53]

In
    so doing, the trial judge failed to consider the qualitative value of the distinctive
    features between C.K.s evidence and the evidence of the complainant.  These
    include the evidence that the respondent wore a short black robe when he
    engaged in the sexual assaults, and the unique and distinctive manner in which
    the respondent used pornography as a prelude to sexual assaults.  In both
    cases, the respondent gave the complainants pornography, leaving them alone
    with it and then returning.

[54]

Further,
    what constitutes sufficient similarity is a contextual exercise which requires
    the court to bear in mind the issue to which the evidence is directed.  In this
    case, the issue is not the alleged identity of the perpetrator; it is whether
    the acts alleged by J.C. took place.  In
R. v. Cresswell
, 2009 ONCA
    95, at para. 9, this court stated:

We note as well that
Handy
states that admissibility
    is conditioned by the issue to which the evidence is directed.  Here, the
    evidence went not to identity, where distinctive features amounting to a
    signature may be required, but rather to the
actus reus,
where less
    cogent similarities may render the evidence admissible.

[55]

By
    adopting what was essentially a numerical approach to the calculation of
    similarities and dissimilarities, the trial judge ignored the qualitative
    aspect of the evidence and did not adopt a contextual approach.

(b)

Flaws in the trial judges treatment of the prejudicial effect of the
    similar fact evidence

[56]

The
    trial judges legal reasoning with respect to the prejudicial effect of the
    proposed similar fact evidence was also flawed.  He held that the respondent
    would find it very difficult to make full answer and defence, because over twenty
    years had elapsed since the offences involving C.K. occurred.  He then
    concluded:

This will cause me, as a trier of fact, even as a judge alone,
    to be in conflict or confused about the similar fact evidence and its value to
    the purposes proposed by the Crown.  This is significant reasoning
    prejudice.

[57]

In
    so holding, the trial judge significantly overstated the risk of reasoning
    prejudice in this case.  As a preliminary matter, the risk of reasoning
    prejudice is considerably reduced in judge alone trials:
R. v. Roks,
2011
    ONCA 526, 274 C.C.C. (3d) 1,

at para. 94.  As Borins J.A. observed in
R.
    v.

T.B.,
2009 ONCA 177, 243 C.C.C. (3d) 158, at para. 27:

As trial judges are presumed to know the law and the proper
    and improper uses of the evidence, it seems counterintuitive that similar fact
    evidence could be excluded in a non-jury trial based on the trial judges
    determination that the evidence would confuse him or induce him to put more
    weight on it than is logically justified.

[58]

The
    trial judge in this case had already heard the proposed similar fact evidence during
    the
voir dire
, and his knowledge of it was not eliminated by its
    exclusion.  In the light of his familiarity with the proper inferences that
    could be drawn from the evidence if it were admitted, the risk that he would
    place undue weight on it in determining the respondents culpability was
    probably minimal.

[59]

In
    any case, C.K. testified on the
voir dire
and was fully
    cross-examined.  The respondents counsel did not raise any issue as to his
    inability to make full answer and defence.  In my view, the trial judge
    overstated the potential prejudice of the evidence to the respondents interest
    in a fair trial.  In addition, the trial judge appears to have overlooked the
    fact that society too has an interest in a fair trial.

[60]

The
    trial judges errors in principle with respect to both the probative value of
    the evidence and its prejudicial effect mean that his decision to exclude the
    proposed similar fact evidence is not entitled to deference.

E.

the trial judges errors had a material bearing on the respondents
    acquittal

[61]

Because
    this is a Crown appeal, it is not enough for the Crown to show that the trial
    judge erred in principle in the manner in which he dealt with the similar fact
    evidence.  The Crown must also satisfy the court that the trial judges error
    had a material bearing on his acquittal and that, absent the error, the verdict
    would not necessarily have been the same:
R. v. Graveline,
2006 SCC
    16,

[2006] 1 S.C.R. 609, at paras. 14-16.



[62]

In
    my opinion, the Crown has discharged its burden in this case.

[63]

It
    is clear that the trial judge was satisfied that the similar fact evidence was
    probative of live issues in the prosecution.  He found that  the proposed
    similar fact evidence has some probative value for the purpose of proving that [the
    respondent] assaulted [JC.] as [J.C.] testified.  He further found that [t]he
    proposed similar fact evidence also has some probative value for the purpose of
    supporting [C.K.s] credibility.

[64]

Moreover,
    as I have described above, the trial judges failure to consider the
    qualitative force of the similiarities between the proposed evidence and the
    acts charged, and the undue weight he gave to the possibility of collusion, led
    him to significantly and improperly discredit the probative value of the
    similar fact evidence.

[65]

The
    trial judge further erred by overstating the risk of reasoning prejudice and
    the possible impairment of the respondents ability to make full and answer and
    defence.  Bearing in mind that this was a judge alone trial, the trial judges
    conclusion on reasoning prejudice was a serious error in principle.

[66]

Yet
    even with the trial judges errors in principle, he described the application
    as a very close call.  Absent his errors in principle, especially his error regarding
    the prejudicial effect of the evidence, it is likely the trial judge would have
    admitted the proposed similar fact evidence; indeed, he ought to have done so.

[67]

The
    respondent submits that, even had the trial judge admitted the similar fact
    evidence, it would not have allayed the trial judges concerns respecting the
    internal and external inconsistencies in J.C.s evidence.  I agree that the
    trial judge was troubled by the potential lack of credibility and reliability
    of J.C.s testimony.  For example, the trial judge accepted the evidence of
    J.C.s mother, that, over her seven year relationship with the respondent, she
    had never seen pornographic magazines in his possession or the home  despite,
    I would note, J.C.s uncles testimony that the respondent always had dirty
    books around.

[68]

However,
    as I have explained above, the proposed similar fact evidence was directly
    relevant to and probative of J.C.s credibility. Had the trial judge admitted
    the similar fact evidence, he would have had an important piece of extrinsic
    evidence to support a legitimate chain of reasoning that the respondent had
    assaulted J.C.  I therefore cannot accept the respondents argument that the
    admission of the similar evidence would have had no part to play in the trial
    judges ultimate conclusion.  Rather, it seems to me that, absent the trial
    judges errors, the verdict would not necessarily have been the same.

F.

CONCLUSION

[69]

The
    trial judges errors in law and legal reasoning had a material bearing on his
    exclusion of the similar fact evidence and, ultimately, the respondents
    acquittal.  Accordingly, I would allow the appeal and order a new trial.

Released: FEB 14, 2013

KMW                                                                Karen
    M. Weiler J.A.

I
    agree R.A. Blair J.A.

I
    agree Paul Rouleau J.A.





[1]

Whether or not there is an air of reality to the
    allegation of collusion is a question of law: see, by analogy,
R.v. Cinous
, 2002 SCC 29, [2002] 2 S.C.R.
    3, at para. 55, where the majority of the Supreme Court held that [w]hether or
    not there is an air of reality to a defence is a question of law, subject to
    appellate review.


